   Case 19-01095          Doc 42         Filed 07/08/21 Entered 07/08/21 10:46:08                Desc Main
                                           Document     Page 1 of 9



                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS
                                         EASTERN DIVISION

   In re

   DANIEL J. GALLAGHER,                                      Chapter 7
                                                             Case No. 19‐11674‐FJB
                             Debtor

   AMY COOPER,

                             Plaintiff

   v.                                                        Adversary Proceeding
                                                             No. 19‐1095
   DANIEL J. GALLAGHER,

                             Defendant



                                          MEMORANDUM OF DECISION

        By the two remaining counts in this adversary proceeding, the plaintiff seeks a determination that a

judgment debt owed her by the defendant and chapter 7 debtor, Daniel J. Gallagher, is excepted from

discharge in this bankruptcy case by operation of Bankruptcy Code §§ 523(a)(2)(A) and (a)(6). After a trial, I

now enter the following findings of fact and conclusions of law under Fed. R. Civ. P. 52(a)(1), made

applicable by Fed. R. Bankr. P. 7052. On the basis thereof, I find that the Plaintiff has failed to carry her

burden of establishing the requirements of nondischargeability under §§ 523(a)(2)(A) and (a)(6) and

accordingly dismiss the remaining counts of this adversary complaint.

PROCEDURAL HISTORY

        On May 16, 2019, Daniel Gallagher (“Gallagher” or the “Debtor”) filed a petition for relief under

chapter 7 of the Bankruptcy Code. In the bankruptcy case thereby commenced, Amy Cooper (“Cooper” or

the “Plaintiff”) filed the complaint commencing this adversary proceeding. She seeks relief in four counts.

At the start of the trial, the Plaintiff withdrew Count II for a determination of nondischargeability under §
   Case 19-01095           Doc 42       Filed 07/08/21 Entered 07/08/21 10:46:08                    Desc Main
                                          Document     Page 2 of 9


523(a)(4). After the Plaintiff rested her case, the Court ruled in favor of the Debtor on his Rule 52(c) motion

for a judgment on partial findings with respect to Count IV, an objection to the Debtor’s discharge under §

727(a)(4)(A), in light of an utter lack of evidence in support of that relief. In the two remaining counts, the

Plaintiff seeks a determination that Gallagher’s judgment debt is excepted from the discharge that

Gallagher seeks in this chapter 7 case: in Count I, under 11 U.S.C. § 523(a)(2)(A); and in Count III, under §

523(a)(6). The parties submitted proposed findings and conclusions. In Count I, the Plaintiff contends that

her judgment against the Debtor is one for money obtained by false representations or omissions. In Count

III, the Plaintiff asserts that her judgment against the Debtor is the result of a willful and malicious injury by

the Debtor against her or her property.

FINDINGS OF FACT

        The parties introduced a total of twenty exhibits and offered the testimony of three witnesses, the

Plaintiff, the Debtor, and the Plaintiff’s spouse and attorney in the state court, Mark Cooper. I found the

Debtor more credible than Cooper on the critical issues before me. Mark Cooper testified about the

Plaintiff’s state court proceedings against the Debtor, which testimony was ultimately not pertinent to the

Plaintiff’s claims and will not be discussed further. My findings of fact are as follows.1

        At all relevant times, the Plaintiff owned real property at 25 Pondview Road, Falmouth,

Massachusetts. In or around the spring of 2007, the Plaintiff sought to hire a contractor to perform work

on her driveway. The Plaintiff contacted and received bids from multiple contractors, including Gallagher

Shields Building Company, Inc. (“Gallagher Shields”). The Debtor is the president of Gallagher Shields and a

licensed home improvement contractor in Massachusetts. The Debtor has filed for bankruptcy relief on at

least two prior occasions.

        In the spring of 2007, the Debtor visited the Plaintiff’s property, evaluated the project, and



1
  Cooper’s evidence was curiously thin on many issues on which she had the burden of proof. At the start of the trial,
she indicated her intent to call an expert witness. But she had failed to disclose such a witness as required by the
pretrial order, and for that reason the witness was excluded on the Debtor’s motion. It may be that she intended to
have the expert witness fill in her missing evidence.
                                                          2
   Case 19-01095          Doc 42      Filed 07/08/21 Entered 07/08/21 10:46:08                  Desc Main
                                        Document     Page 3 of 9


prepared a bid for the work, which included the installation of a retaining wall. The Debtor recommended

that cement parking barriers be installed to protect the wall’s integrity from vehicles parking too close to

the edge of the wall. The Plaintiff declined this recommendation and said she would purchase concrete

flower boxes to line the driveway and protect the wall. The Debtor testified and I so find that he prepared

a contract on behalf of Gallagher Shields and that he signed it as president of the company. The Debtor

further testified, and I find, that when he filed for bankruptcy he gave the written contract to a bankruptcy

attorney, and it was thereafter lost. Prior to commencing work, the Debtor spoke with a building inspector

for the town and was informed that a permit would not be required for the retaining wall as it was under

forty‐eight inches high. The Debtor testified that he had “insurance” coverage while working on this

project, but the type and scope of its coverage –e.g., general liability, worker’s compensation, etc. ‐ was

never made clear by either party.

        Over one year after the Debtor’s completing the project, the retaining wall partially collapsed.

When the Debtor returned to the Plaintiff’s house, he observed no cement flower boxes in the driveway,

and the Plaintiff informed him that she never purchased them, thus failing to protect the wall from

vehicles. The Debtor further observed that many of the blocks and stones used to construct the retaining

wall had been removed from the area of the wall. The Debtor told the Plaintiff that he would repair the

wall, but it would require her to pay to replace the materials that were no longer at the site. The Debtor

estimated that the replacement materials would cost approximately $1,000. The Plaintiff declined to pay

the $1,000 to replace the missing materials. Instead, she hired engineers to find out why the wall failed

and how to properly repair it. She eventually paid over $13,000 to have the retaining wall repaired.

JURISDICTION

        The matter before the court is a complaint under 11 U.S.C. § 523(a) to determine the

dischargeability of a debt. The matter arises under the Bankruptcy Code and in a bankruptcy case and

therefore falls within the jurisdiction given the district court in 28 U.S.C. § 1334(b) and, by standing order of

reference, referred to the bankruptcy court pursuant to 28 U.S.C. § 157(a). It is a core proceeding. 28

                                                        3
   Case 19-01095           Doc 42     Filed 07/08/21 Entered 07/08/21 10:46:08                  Desc Main
                                        Document     Page 4 of 9


U.S.C. § 157(b)(2)(I) (core proceedings include determinations as to the dischargeability of particular debts).

This court accordingly has authority to enter final judgment in the matter. 28 U.S.C. § 157(b)(1).

DISCUSSION

        a. Applicable Law

        As noted above, the two remaining counts in this proceeding are the Plaintiff’s assertion that her

judgment against the Debtor is nondischargeable under 11 U.S.C. §§ 523(a)(2)(A) and (a)(6). It is axiomatic

that exceptions to discharge are to be narrowly construed and that all genuine doubts should be resolved

in favor of the Debtor and against Cooper. Under § 523(a)(2)(A), a “discharge under . . . this title does not

discharge an individual debtor from any debt — for money, property, services, or an extension, renewal, or

refinancing of credit, to the extent obtained by— (A) false pretenses, a false representation, or actual fraud,

other than a statement respecting the debtor’s or an insider’s financial condition.” The Plaintiff bases her §

523(a)(2)(A) claim entirely on false representations.

        The First Circuit applies a six‐part test for establishing non‐dischargeability under § 523(a)(2)(A), the

so‐called Palmacci test:

                in order to establish that a debt is nondischargeable because obtained by
                “false pretenses, a false representation, or actual fraud,” we have held that
                a creditor must show that 1) the debtor made a knowingly false
                representation or one made in reckless disregard of the truth, 2) the
                debtor intended to deceive, 3) the debtor intended to induce the creditor
                to rely upon the false statement, 4) the creditor actually relied upon the
                misrepresentation, 5) the creditor's reliance was justifiable, and 6) the
                reliance upon the false statement caused damage.

McCrory v. Spigel (In re Spigel), 260 F.3d 27, 32 (1st Cir. 2001) (citing Palmacci v. Umpierrez, 121 F.3d 781,

786 (1st Cir. 1997)). A party seeking to except a debt from discharge bears the burden of proving each

element by a preponderance of evidence. Grogan v. Garner, 498 U.S. 279, 291 (1991).

        A mere breach of a contract, of course, does not establish fraud or misrepresentation for purposes

of § 523(a)(2)(A). Vaks et al v. Grenier (In re Grenier), No. 07‐1131, 2009 WL 763352, at *10 (Bankr. D.

Mass. 2009). An omission can amount to a false representation, but only in circumstances where the


                                                        4
    Case 19-01095           Doc 42       Filed 07/08/21 Entered 07/08/21 10:46:08                      Desc Main
                                           Document     Page 5 of 9


omission is a de facto statement. In re Ackerman, 587 B.R. 750, 783 (Bankr. D. Mass. 2018). For example,

where a debtor is required by a bankruptcy schedule to list all transfers within two years before his

bankruptcy filing—the debtor's failure to list a particular transfer can be a representation that there was

no such transfer. Id. Silence in the face of a statutory obligation to disclose could likewise amount to a

false statement. 2

         Intent to deceive refers to a debtor’s mental state and specifically requires an intent to deceive,

manipulate, or defraud. Palmacci, 121 F.3d at 786‐87 (citing Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193

(1976)). “Availability of direct evidence to prove a debtor’s intent to deceive a creditor is unlikely to be

obtained. The court, therefore, may infer fraudulent intent from the totality of circumstances.” Danvers

Savings Bank v. Alexander (In re Alexander), 427 B.R. 183, 195 (Bankr. D. Mass. 2010) (citing Palmacci, 121

F.3d at 789).

         The final four elements embody the requirement that the creditor’s claim must arise directly from

the debtor’s fraud. McCrory, 260 F.3d at 32. As to the creditor’s reliance, the Supreme Court of the United

States has held that § 523(a)(2)(A) requires only justifiable reliance—a lower standard than reasonableness.

Field v. Mans, 516 U.S. 59, 70 (1995). Reliance is justifiable if the falsity of the representation would not

have been readily apparent to the person to whom it was made. Id. at 70‐72. Under the justifiable reliance

standard, “a person is justified in relying on a representation of fact ‘although he might have ascertained

the falsity of the representation had he made an investigation.’” Id., quoting Restatement (Second) of Torts

§ 540. For purposes of determining whether reliance was justified, “the circumstances of the reliance claim




2
 Some cases have held that a debtor’s silence regarding, or omission of, a material fact can constitute a false
pretense or actual fraud under § 523(a)(2)(A), at least when the debtor is duty‐bound to disclose the fact. See In re
Docteroff, 133 F.3d 210, 216–217 (3d Cir.1997); In re Van Horne, 823 F.2d 1285, 1288 (8th Cir.1987), abrogated on
other grounds by Grogan v. Garner, 498 U.S. 279, 111 S.Ct. 654, 112 L.Ed.2d 755 (1991); and Matter of Weinstein, 31
B.R. 804, 809 (Bankr. E.D.N.Y. 1983) (“It is well recognized that silence, or the concealment of a material fact, can be
the basis of a false impression which creates a misrepresentation actionable under § 523(a)(2)(A).). I do not
understand the Plaintiff here to rely on either the actual fraud or false pretense prong of § 523(a)(2)(A).




                                                            5
   Case 19-01095          Doc 42       Filed 07/08/21 Entered 07/08/21 10:46:08                  Desc Main
                                         Document     Page 6 of 9


must be taken into account,” and “the individual is not obliged to investigate statements made to him

(although he cannot shut his eyes to an obvious falsehood).” Lentz v. Spadoni (In re Spadoni), 316 F.3d 56,

59 (1st Cir. 2003).

        Section 523(a)(6) excepts from discharge any debt for “willful and malicious injury by the debtor to

another entity or to the property of another entity.” 11 U.S.C. § 523(a)(6). It requires evidence of injury to

another “entity,” which is a defined term that includes a person, 11 U.S.C. § 101(15), or the property of

another entity. The injury must be both willful and malicious. “Willfulness” requires a showing of intent to

injure or at least of intent to do an act which the debtor is substantially certain will lead to the injury in

question. Kawaauhau v. Geiger, 523 U.S. 57 (1998). “Malicious” requires the injury to have been

“wrongful,” “without just cause or excuse,” and “committed in conscious disregard of one’s duties.” Printy

v. Dean Witter Reynolds, Inc., 110 F.3d 853, 859 (1st Cir. 1997). Malice thus has both objective and

subjective elements: the injury must have been objectively wrongful or lacking in just cause or excuse; and

the debtor must have inflicted the injury in “conscious disregard” of duty, meaning with awareness that

the act was wrongful or lacking in just cause or excuse. Burke v. Neronha (In re Neronha), 344 B.R. 229,

231‐32 (Bankr. D. Mass. 2006). “An injury is malicious if it was wrongful and without just cause or excuse,

even in the absence of hatred, spite or ill‐will.” Old Republic National Title Ins. V. Levasseur (In re

Levasseur), 737 F.3d 814, 818 (1st Cir. 2013) (quoting Printy, 110 F.3d at 859).

        b. Analysis

        Here, the Plaintiff argues under § 523(a)(2)(A) that the Debtor did not inform her about permits for

the retaining wall as required by Mass. Gen. Laws ch. 142A § 2, and therefore, his omission constitutes a

misrepresentation. Additionally, the Plaintiff argues that the Debtor had a duty to disclose information

under Mass. Gen. Laws ch. 142A § 2 in a written contract, which she contends he did not provide. I begin

with the Plaintiff’s first argument.

        Section 2 of MASS. GEN. LAWS ch. 142A requires a contractor to inform a homeowner of “any and all

necessary permits” (emphasis added). As previously discussed, the Debtor testified credibly that a permit

                                                        6
   Case 19-01095         Doc 42      Filed 07/08/21 Entered 07/08/21 10:46:08                 Desc Main
                                       Document     Page 7 of 9


was not necessary for this project, and Cooper offered no contrary evidence. I find that no permit was

necessary, and I conclude that the Debtor not obligated by ch. 142A, § 2, to disclose any permit in

conjunction with this project. Absent a legal obligation to disclose, the Debtor’s failure to inform Cooper

of a permit requirement was not a representation, much less a false one.

        As to the Plaintiff’s second argument, under MASS. GEN. LAWS ch. 142A, § 2, a contractor must

provide notice in its written contract with a homeowner of certain rights and remedies available to the

homeowner, such as post‐judgment compensation from the Residential Contractor’s Guaranty Fund,

arbitration, three‐day cancellation rights, and all warranties and rights under ch. 142A. The Plaintiff

testified that she did not receive any written contract from the Debtor. Conversely, the Debtor testified

that he did provide the Plaintiff a written contract but has since lost the document. Again, I found the

Debtor more credible on this issue. The Debtor is a licensed home improvement contractor with many

years of experience. His testimony that he was aware of the need for a contract and that he provided one

rings true. Moreover, there was no evidence or argument presented that the Debtor spoliated the written

contract. Without the contract in evidence, of course, I cannot determine whether the required

disclosures were made. However, I must resolve all genuine doubt in favor of the Debtor that the

disclosures were in the written contract. Therefore, I find the Debtor made no false representation to the

Plaintiff, and that she has proven no omission amounting to a false representation.

        While the foregoing is sufficient for the dismissal of the claim under 11 U.S.C. § 523(a)(2)(A), to

test the remaining elements of that claim, I will assume that the Debtor did not make the required

disclosures in a written contract, and therefore, that he made a false representation. As best I can discern,

the Plaintiff seeks to establish that the Debtor intended to deceive by reference to (1) the frequency and

timing of the Debtor’s bankruptcy filings; (2) his request for $1,000 to fix the damaged retaining wall; AND

her allegation that the Debtor had no insurance to cover the damage to her wall. I find the Plaintiff’s

arguments unconvincing. While the Plaintiff has established that the Debtor has filed three bankruptcy

cases, including this case, she has provided no evidence that the Debtor’s intent in filing such cases was

                                                      7
   Case 19-01095          Doc 42      Filed 07/08/21 Entered 07/08/21 10:46:08                 Desc Main
                                        Document     Page 8 of 9


somehow to deceive her, much less that the multiple bankruptcy filings are evidence of general

dishonesty. Both the Plaintiff and the Debtor testified that the $1,000 the Debtor requested was to

purchase replacement materials to repair the retaining wall, not for labor, and I fail to see how this fact

supports a finding of his intent to deceive; the Debtor was essentially offering his labor for free. Finally,

the Plaintiff has not shown that the Debtor was under an obligation to carry insurance that would cover

her damages. Thus, I cannot find the Debtor’s lack of insurance, if in fact that was the case, demonstrates

intent to deceive. Notably, none of the Plaintiff’s arguments speak to the Debtor’s intent to deceive by

failing to make the required disclosures in a written contract, which is the relevant intent for this analysis.

        The Plaintiff offered no evidence that she justifiably relied on any false representation. The

Plaintiff has not shown what rights she would have exercised had the Debtor made the required

disclosures in the contract or what remedies she was precluded from realizing as a result of the Debtor’s

failure to disclose. Similarly, the Plaintiff has failed to show that her damages were caused by her reliance

on any false representation. The Plaintiff appears to argue that her general reliance on the Debtor who has

“spent his whole life in construction” was reasonable. To be actionable under 11 U.S.C. § 523(a)(2)(A), the

Plaintiff must establish that she justifiably relied on a false representation made by the Debtor. She has

simply not done so.

        Turning to her claim for relief under 11 U.S.C. § 523(a)(6), the Plaintiff alleges that the Debtor

acted willfully and with wrongful intent when he allegedly failed to maintain proper insurance, failed to

provide her with a written contract, and failed to obtain proper permits. Her claim falls short for several

reasons. First, she did not prove the predicates of those allegations. I found the Debtor credible when he

testified that he in fact provided a written contract, that he was informed by the town that no permits

were required, and that he had insurance for the project (although neither party proved what types of

insurance were required). Second, the Plaintiff failed to prove that the Debtor intended to cause injury to

her property or evidence from which such intent could be inferred. Third, the Plaintiff made no argument

that the Debtor acted maliciously; much less has she offered evidence that the Debtor’s alleged conduct

                                                       8
   Case 19-01095          Doc 42       Filed 07/08/21 Entered 07/08/21 10:46:08                     Desc Main
                                         Document     Page 9 of 9


was even wrongful as is required under § 523(a)(6). For the reasons stated herein, I find that she has not

met her burden of establishing nondischargeability under § 523(a)(6).

CONCLUSION

        For the reasons set forth above, I find that the Plaintiff has failed to establish cause to except her

judgment against the Debtor from his discharge under §§ 523(a)(2)(A) and (a)(6). The Court will accordingly

dismiss the remaining counts of this adversary complaint.




Date: July 8, 2021
                                                      Frank J. Bailey
                                                      United States Bankruptcy Judge




                                                         9
